      Case 1:20-cr-00133-JSR Document 16 Filed 03/24/20 Page 1 of 1




                                                     March 24, 2020

Via ECF

The Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

      Re:    United States v. Frederick Scheinin, 20 CR 133 (LGS)

Dear Judge Schofield:

       With the consent of the Government and Pretrial Services, I write to
request a modification of Mr. Scheinin’s bail conditions to allow him to reside
with his parents, Clint Scheinin and Cheryl Lange, at 230 North Evergreen
Drive, Selden, NY 11784. Pretrial Services Officer John Moscato has
approved the home and the move. All other bail conditions would remain the
same.

       While out on bail Mr. Scheinin has been compliant with all mandates
set forth by the Court and Pretrial Services. Mr. Scheinin reports regularly to
Pretrial Services, and is in regular communication with my office.

Thank you for your consideration of this application.

                                              Respectfully submitted,


                                              _____________________________
                                              Tamara L. Giwa
                                              Assistant Federal Defender
                                              Federal Defenders of New York
                                              (212) 417-8719


Cc:   AUSA Nicholas Chiuchiolo (via ECF)
      Pretrial Services Officer John Moscato (via email)
